Citation Nr: 0408238	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lateral meniscus tear of the right knee, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a service-connected right 
knee disability.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected right 
knee disability.

5.  Entitlement to service connection for prostate cancer due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2000, 
a statement of the case was issued in August 2000, and a 
substantive appeal was received in October 2000.  The veteran 
testified at a Board videoconference in May 2002.   In April 
2003, the Board undertook additional development of the 
evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, the Board ordered further development in your 
case  Therefore, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C.A. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that BVA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the regional office (RO) level.

Additionally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  

Prior to May 1, 2003, the Board attempted to cure any VCAA 
notice deficiency by mailing a VCAA notice letter in November 
2002 to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the Federal Circuit in DAV.  One reason for 
the Federal Circuit's ruling appears to be that 38 C.F.R. 
§ 19.9(a)(2)(ii) is contrary to 38 U.S.C.A. § 5103(b), which 
provides that when VA notifies a claimant of information or 
evidence the claimant must submit to substantiate the claim, 
the claimant has one year from the date of such notification 
to provide such information or evidence before the claim can 
be denied.  

Finally, a March 2001 rating action by the RO denied service 
connection for prostate cancer due to herbicide exposure.  A 
review of the record reflects that in May 2001, the veteran 
submitted a written notice of disagreement as to the March 
2001 rating action.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999) 
(The notice of disagreement initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded the issue to the RO for 
the issuance of a statement of the case).  In light of the 
recent judicial decision and the information discussed above, 
the case must be returned to the RO for further action prior 
to appellate review by the Board.   

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

2.  The RO should take appropriate action 
under 38 C.F.R. § 19.26 (2003), including 
issuance of a statement of the case, in 
response to the veteran's notice of 
disagreement initiating an appeal from 
the March 2001 rating decision which 
denied service connection for prostate 
cancer due to herbicide exposure so that 
the veteran may have the opportunity to 
complete an appeal on that issue by 
filing a timely substantive appeal if he 
so wishes. 

3.  Obtain the veteran's medical records 
from VA Medical Center in San Antonio, 
Texas (Audie L. Murphy) documenting all 
treatment for right knee, left knee, 
lower back, and right ankle disabilities 
from January 2000 to the present.  Please 
obtain all clinical records, including 
lab and imaging findings, notes, 
discharges summaries, and list of 
confirmed diagnoses.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




